Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, method claims 1-18 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 01/17/2019 (“01-17-19 IDS”) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 01-17-19 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: METHOD OF MANUFACTURING ORGANIC LIGHT EMITTING DISPLAY DEVICE USING PROTECTION FILM WITH TOP OPENING PATTERNS
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Drawing reference numeral 1200 described as "a plurality of display panel 1200" disclosed in para [0073].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2012/0098026 A1 to Kwack et al. ("Kwack").
Fig. 3 has been annotated to support the rejections below:
[AltContent: textbox (top opening patterns TOPS)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    304
    823
    media_image1.png
    Greyscale


[AltContent: textbox (CL1)][AltContent: textbox (CL2)][AltContent: textbox (TOP2)][AltContent: textbox (TOP2)][AltContent: textbox (TOP1)][AltContent: textbox (TOP1)]
    PNG
    media_image2.png
    527
    533
    media_image2.png
    Greyscale


Regarding independent claim 1, Kwack teaches a method of manufacturing an organic light emitting display device, the method comprising:
	forming a plurality of display structures 300 (para [0033] - "a plurality of organic light emitting elements 300 which are separated from each other are formed on the mother substrate 1000 including glass or a resin and made of a light-transmissive material (FIG. 3).") on a lower substrate 1000;
	forming a top protection film 5000 or 5000, 400 (para [0037] - "In detail, the mother inorganic layer 5000 is formed so as to cover the neighboring organic layer 400...") including a plurality of top opening patterns TOPS (see Fig. 3 as annotated above) on the lower substrate 1000 and the display structures 300 such that the top opening patterns TOPS do not overlap the display structures 300;
	cutting the lower substrate 1000 between two adjacent display structures 300 among the plurality of display structures 3000 along a first cutting line CL or CL1 (para [0046] - "cutting line CL"; see CL1 in the annotated Fig. 2 as well.) that is located at at least a portion of the top opening patterns TOPS; and
	separating the lower substrate 1000 to form a plurality of display panels (para [0039] - "In detail, the mother substrate 1000 and the inorganic layer 5000 are cut in accordance with an imaginary cutting line CL positioned between the neighboring layer 400 by using a cutting means, such as a laser or diamond cutter, such that end portions of inorganic layers 500 (shown in FIG. 4) cut from the mother inorganic layer 5000 and end portions of the substrates 100 (shown in FIG. 4) cut from the mother substrate 1000 are positioned on the same imaginary line VL (shown in FIG. 4.).").
Regarding claim 2, Kwack teaches the top protection film 5000, 400 that includes an adhesive layer 400 (para [0035] -"Each organic layer 400 may be a single layer or multiple layers including a resin such as...PET...PI...PC...PMMA...") in contact with the lower substrate 400; and
	a protection layer 5000 formed on the adhesive layer 400. 
	Regarding claim 3, Kwack teaches the top opening patterns TOPS that surround each of the display structures 300 (see Fig. 3 as annotated above).
	Regarding claim 4, Kwack teaches the top opening patterns TOPS that include:
	first top opening patterns TOP1, TOP1 (rectangular openings shown in FIG. 2 between directly adjacent vertical CL lines) arranged along a first direction (left-to-right direction of FIG. 2 that is parallel to III-III cross-sectional line.) that is parallel to an upper surface of the lower substrate 1000; and
	second top opening patterns TOP2, TOP2 (rectangular opening shown in FIG. 2 between directly adjacent horizontal CL lines.) arranged along a second direction (up-and-down direction shown in FIG. 2) that is parallel to an upper surface of the lower substrate 1000 and perpendicular to the first direction (intersection of the left-to-right direction and the up-and-down direction is perpendicular to each other.). 
	Regarding claim 5, Kwack teaches extending directions of the first top opening patterns TOP1, TOP1 and the second top opening patterns TOP2, TOP2 intersect each other, and each of the display structures 300 is located in a plurality of spaces that are defined by the first top opening patterns TOP1, TOP1 and the top second opening patterns TOP2, TOP2 (see Fig. 2 as annotate above). 
Regarding claim 6, Kwack teaches the first cutting line CL1 that overlaps the first opening patterns TOP1, TOP1.
	Regarding claim 7, Kwack teaches cutting the lower substrate 1000 along a second cutting line CL2 that is perpendicular to the first cutting line CL1 (see Fig. 2 as annotated above). 
	Regarding claim 8, Kwack teaches the second cutting line CL2 overlaps the second top opening patterns TOP2, TOP2 (see Fig. 2 as annotated above).
	Regarding claim 9, Kwack teaches the lower substrate 1000 that is cut along the first and second cutting lines CL1, CL2 (Fig. 4 shows singulated substrate 100 that results from the mother substrate 1000 being cut along CL1's and CL2's.).
	Regarding claim 10, Kwack teaches the first top opening patterns TOP1, TOP1 that are integrally formed, and the second top opening patterns TOP2, TOP2 that are integrally formed. 
	Regarding claim 11, Kwack teaches the display structures 300 that are spaced apart from each other on the lower substrate 1000 in a lattice arrangement (see Figs. 2 and 3). 
	Regarding claim 12, Kwack teaches each of the display structures 300 (Fig. 5 shows tow organic light elements 300 for each pixel) includes:
	a plurality of semiconductor elements 20 formed on the lower substrate 100 (para [0046] - "substrate 100");
	a plurality of light emitting structures 300 formed on the semiconductor elements 20 (para [0048] discloses second thin film transistors 20. see Fig. 6); and

	Regarding claim 13, Kwack teaches the thin film encapsulation structure 400, 500 that includes: 
	a first thin film encapsulation layer 510 (para [0066] - "first sub-layer 510...may be a single layer of...titanium oxide....aluminum oxide...") formed on the light emitting structures 300, the first thin film encapsulation layer 510 including inorganic materials having flexibility (a single layer of titanium oxide or aluminum oxide has intrinsic flexibility.);
	a second thin film encapsulation layer 400 formed on the first thin film encapsulation layer 510, the second thin film encapsulation layer 400 including organic materials having flexibility (para [0065] - "organic layer 500 includes a resin...PET...PI...PC...PMMA..."); and
	a third thin film encapsulation layer 520 (para [0066] - "second sub-layer 520...may be a single layer of...titanium oxide....aluminum oxide...")  formed on the second thin film encapsulation layer 400, the third thin film encapsulation layer 520 including the inorganic materials having flexibility (a single layer of titanium oxide or aluminum oxide has intrinsic flexibility.). 
	



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 14 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 14 and the intervening claims 12 and 13 or (ii) claim 14 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 12 and 13.
Claims 15 and 16 are allowable, because they depend from the allowable 
claim 14. 
	Claim 17 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 17 or (ii) claim 17 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 18 is allowable, because it depends from the allowable claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2020/0343480 A1 to Shimogawara et al.
Pub. No. US 2019/0165328 A1 to Yi
Pub. No. US 2019/0131569 A1 to Ma et al.
Pub. No. US 2019/0036050 A1 to Kim et al.
Pub. No. US 2010/0253225 A1 to Lifka et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        17 March 2021